Citation Nr: 1317311	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to May 1981. 

This case was previously comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  

In December 2009, the Board remanded this claim for additional development.  Thereafter, in March 2011, the Board issued a decision in which it denied the Veteran's claim.  This decision was appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded this claim to the Board for further development and readjudication in compliance with directives specified. 

In August 2012 the Board referred the case to the Veterans Health Administration (VHA) for review opinion by a medical expert.  The file has now been returned to the Board for further appellate review.  


FINDING OF FACT

The competent, probative evidence of record fails to relate any currently-diagnosed back disability to service or a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in April and August 2005, March 2006, January 2010, and January 2011 of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The claim was last readjudicated in December 2010.  The Veteran has not argued any error or prejudice concerning VA's duty to notify.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to this claim.  

The Veteran was also afforded VA examinations in November 2007 and February 2010, with respect to this claim.  As indicated, the Court determined these VA examinations were inadequate to decide the issue.  Therefore, a VHA medical opinion was obtained in September 2012, with additional clarification in a December 2012 opinion.  See 38 C.F.R. § 3.159(c)(4).  The Board finds the September and December 2012 medical opinions adequate as they were based on a thorough review of the claims file and provides supporting rationale.  Thus, the duties to notify and assist have been met.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from a disease or injury incurred or aggravated in line of duty during service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  Service connection may also be granted if there is evidence of aggravation of a claimed condition as a result of the service-connected disability.  Id. § 3.310(b) ("Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.").  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; a review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion; a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt is resolved in the Veteran's favor.  38 CFR § 3.102.  

Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement service connection for a back disability is entirely predicated on the notion that it is secondary to his already service-connected right knee disability.  He is not alleging, and the evidence does not otherwise suggest, that a current back disability, either was directly or presumptively incurred in service.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from a back disability.  The Veteran underwent VA examinations in November 2007 and February 2010, at which time the examiners diagnosed the Veteran as having lumbar spondylolisthesis, lumbar myositis with muscle spasm, and lumbar surgical laminectomy residuals.  In the September 2012 VHA opinion and December 2012 supplemental clarification, the VHA neurosurgeon confirmed the diagnosis of spondylolisthesis.  Further, both private and VA treatment records similarly show that the Veteran suffers from these disabilities. 

As already discussed, the essential contention in this case is that the Veteran developed a back disability due to an altered gait pattern caused by his service-connected right knee disability.  Concerning the right knee injury, the Veteran initially injured his right knee in November 1978 after jumping off a 55 gallon drum.  He was diagnosed as suffering from a right knee sprain.  He received subsequent diagnoses of internal derangement of the right knee and chondromalacia of the right knee.  His service treatment records do not, however, show that the Veteran complained of suffering from back pain in conjunction with his right knee injury or that he ever independently complained of suffering from back pain or was treated for any low back condition during his active service.  

Following service, in 1987, the Veteran sought workers compensation for an injury he contended that he suffered while working for the Post Office.  A November 1987 denial of benefits found that the Veteran claimed he injured his back in January 1987; the nature and extent of his claimed injury are not clear.  [In a November 1990 letter from the Veteran's former attorney, the attorney also stated that the Veteran "severely injured" his back in January 1987.]  

VA records dated in 1988 contain a confusing history where the Veteran apparently informed his treatment providers that he injured his knee and back in the Navy in 1984; that he was treated for a torn ligament in his knee; that his back pain was tolerable until he started a job in the post office; and that in 1986 he severely injured his low back lifting a heavy object.  [This history is confusing since the Veteran was discharged from service in 1981, he had no back complaints during service, and other evidence indicates he injured his back at the post office in 1987, rather than 1986.]  In any event, a June 1988 X-ray revealed that the Veteran had a "suggestion of spondylolysis at L4," and June 1988 VA consultation sheet shows that the Veteran was diagnosed as suffering from mechanical low back pain.  

Private treatment records from Dr. George Charron from 1992 and 1993 show that the Veteran underwent an anterior and posterior lumbar fusion with excision of the posterior elements for lumbosacral spondylolisthesis.  The Veteran complained of continued back pain after this operation.  

VA treating physicians noted in January 2002, that the Veteran had developed back pain after a December 2001 right knee twisting injury.  The range of motion in the back at that time was shown to 40 degrees of flexion but was otherwise normal.  In regards to the back pain it was noted that the back motion reproduced pain in the right lumbar muscle.  The Veteran was assessed as having "[m]yofascial back pain associated with impaired biomechanics caused by knee pain."  It was remarked that "back pain should improve as knee pain improves."  Apparently unrelated to the knee, however, was the concurrent observation there was shortening of the hamstring muscles which caused low back pain on straight leg raises.  

In a June 2007 letter, Dr. Juan Garcia-Ramirez stated that the Veteran "has chronic low back pain with Spinal Fusions/aggravated by rt knee ACL (Reconstruction both the rt knee and low back (now Has chronic Residual pain /Incapacity)"  

In a July 2007 letter, Dr. Yamil C. Rivera Colon wrote that the Veteran underwent an anterior and posterior spinal fusion in 1992.  He stated that the Veteran was experiencing increasing lower back pain.  Dr. Colon opined that this pain could be from adjacent segment degeneration or from his use of a knee brace on his right knee.  He indicated that using a brace in the right knee will decrease the range of motion in the knee and leg and this will transfer stress to the low back area.  The Veteran was advised that not using the brace would alleviate the back pain.  

Thereafter, in November 2007, the Veteran was provided a VA compensation examination on the determinative issue of causation.  The examiner documented a confusing history as to when back pain began, whether in 1978 or 1984 or 1986, but in any event, there was 40 degrees of forward flexion, 15 degrees of extension and right and left lateral flexion and 10 degrees of right and left rotation.  It was indicated the Veteran had a functional loss of 50 degrees due to pain.  The diagnoses were lumbar strain myositis; lumbar spondylolisthesis; and lumbar fusion due to spondylolisthesis.   

Following this examination, the examiner stated that it was less likely than not that the diagnosed conditions were related to the service connected knee condition "in terms of onset, pathophysiology or etiology, because there is no evidence of low back pain seen during service, or at service separation.  The examiner believed the low back disability stemmed from heavy lifting with the postal service.  

The Veteran as reexamined in February 2010, which was conducted pursuant to the Board remand request.  Physical examination revealed an antalgic gait, and demonstrated the following motion in the lumbar spine: 40 degrees of flexion, 15 degrees of extension, 20 degrees of left and right lateral flexion, and 25 degrees of left and right lateral rotation.  An x-ray of the lumbar spine resulted in an impression of status post fixation of the L5-S1 vertebra with interpedicular screws and plates.  The impression following the examination was (a) lumbar myositis with associated muscle spasm, and (b) lumbar surgical laminectomy residuals.  The opinion of the examiner was that the Veteran's back disability was not increased in severity as a result of his service-connected right knee disability.  The rationale provided was that there was mild improvement in lumbar spine motion when compared with that shown upon VA examination in November 2007, and that such improvement represented a functional gain rather than a loss of function or increase in severity.  He concluded that the current complaints of pain were most likely the result of "defensive posture in relation to pain at right crest which was the bone donor site for his lumbar spine surgery. 

In the October 2011 joint motion for remand, the parties determined the November 2007 and February 2010 VA examinations were inadequate for rating purposes.  Specifically, the parities agreed the November 2007 VA examiner's rationale was based on the statement that there was no indication of back pain in service, and the examiner did not address whether the Veteran's antalgic gait, which is attributable to his right knee disability, caused or contributed to the back disability.  

The February 2010 examiner's opinion was deficient in that it only considered whether the Veteran's back disability increased in severity from November 2007 to February 2010 and not whether the antalgic gate cause or aggravated the back disability.  Further, the parties determined the February 2010 examiner failed to document measurements of painful motion demonstrated by the Veteran which, when combined with the evidence that his right knee disability increases his back pain, could entitle him to secondary service connection based on aggravation, if shown to cause additional functional loss.  

The Board requested a VHA opinion from a medical expert in August 2012.  In the September 2012 response, a chief neurosurgeon reviewed the Veteran's claims file and considered his statements in support of his low back disability.  He noted that the underlying back disability itself is productive of pain, and can worsen after surgery and over time.  Noting an absence of pain complaints until the post service back injury, his review of the record led him to conclude that the pain was associated with the back injury itself, although the language used in the opinion provided suggested that the knee injury could be contributing to the discomfort.  This, however, was clarified in the December 2012 supplemental opinion with the neurosurgeon stating the Veteran's low back disabilities were not aggravated by the right knee disability.  

In deciding this appeal, a chronological outline will help place this claim in a logical context.  As indicated above, the Veteran injured his knee in service, and multiple entries over an extended period of time thereafter document his complaints and findings in regard to the knee (as well as in regard to his other his medical issues).  None of these records reflect any back complaints, and in fact, when examined in connection with his discharge from service in 1981, the Veteran's spine was normal on clinical evaluation.  This certainly suggests that the knee, which by this time had been a problem for nearly 3 years, was not producing any impact on the Veteran's back.  Indeed, this also would contradict any current assertion that the Veteran experienced back pain in service, since one could expect to see such complaints in these records if it had existed, and none are present.  Therefore, the Board does not consider any current assertion that there were back complaints in service to be credible.  

Following service, the evidence establishes the Veteran injured his back in January 1987, while working at the post office.  It is only after this, that there is any medical documentation of back pain.  This is now approximately 9 years after the in-service knee injury.  In this regard, the Board does not consider the medical history the Veteran provided in 1988 to VA medical providers to be accurate, credible, or probative.  He did not accurately report his dates of service at that time, and to the extent he was attempting to report an in-service history, as noted above, the details with respect to his back pain are contradicted by the service treatment records which document no such back complaints or findings.  Thus, the Board finds that there were no back complaints until 1987, approximately 6 years after service, and approximately 9 years after the knee injury.  This 9 year period of time, where a knee disability is known to exist and at the same time has failed to produce any back discomfort further suggests it does not play a role in the Veteran's back impairment.  

After 1988, the record shows the Veteran had back surgery in the early 1990's, and there are subsequently dated records that document back pain complaints.  Some of these records indicate that the Veteran's service connected knee disability can produce back pain.  Dr. Juan Garcia-Ramirez indicated as much, as did Dr. Yamil C. Rivera Colon, and the January 2002 VA treatment providers.  However, pain alone is not a disability.  Furthermore, both Dr. Rivera Colon, and the VA providers in 2002 indicated that the level of back pain stemming from the knee was not fixed, but would improve as the knee discomfort improved.  Clearly, this is not evidence of a permanent worsening of the Veteran's back disability.  Indeed, the transient nature of the impact of the discomfort was shown at the February 2010 VA examination where the examiner observed an improvement in the range of motion of the Veteran's back over that which was shown in 2007.  Moreover, other sources for the Veteran's back discomfort have been identified.  These include the service connected back disability itself, shortened hamstring muscles, adjacent spine segment degeneration, and the posture the Veteran was assuming in relation to pain at the donor site for the bone used in his spine surgery.  

The 2012 VHA opinion looked at this record, explained why he thought the Veteran's back pain was from the disability itself, and thus concluded the service connected right knee disability had not aggravated the Veteran's low back disability.  

What the most probative evidence shows is that the Veteran did not have a back disability that was incurred while he was in service, and that approximately 9 years passed after his in-service knee injury where the only potential source of back discomfort was the service connected knee disability, and it produced no discomfort.  There then occurred a back injury in 1987, after which there are back pain complaints.  These complaints have a number of sources, including the right knee.  However, the discomfort as may be attributed to the knee is variable in its intensity, and potentially non-existent, taking the comments by the Veteran's private physician, Dr. Rivera Colon, and the 2002 VA treatment providers to their logical end.  This conclusion, combined with the VHA opinion that the Veteran's pain was attributed to the back disability itself, rather than the knee, fails to show that the Veteran's back disability underwent a permanent increase in severity that was proximately due to, or the result of the Veteran's service connected knee disability.  Accordingly, with the evidence failing to show the incurrence of a back disability in service, or that a service connected disability caused or aggravated the claimed condition, a basis upon which to establish service connection for a back disability has not been presented.  


ORDER

The claim of entitlement to service connection for a back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


